Citation Nr: 0110383	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  98-03 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychoneurotic disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from February 1971 to May 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in which the regional 
office (RO) determined that the veteran had not submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for a psychoneurotic disorder.  The 
veteran also appealed the RO's determination that he had not 
submitted new and material evidence to reopen his claim for 
service connection for a psychotic disorder (manic-depressive 
illness).  The latter issue was remanded to the RO by the 
Board in August 1999.

In September 2000, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals, hereinafter after referred to as the Court) 
entered an Order granting a motion vacating that portion of 
the Board's August 1999 decision which denied the veteran's 
application to reopen the claim for service connection for a 
psychoneurotic disorder.  That issue was remanded by the 
Court to the Board.


REMAND

By letters dated in October 2000 and January 2001, the 
veteran's attorney submitted evidence directly to the Board 
which has not been considered by the RO.  Such letters 
requested consideration of such evidence by the agency of 
original jurisdiction.  Such evidence must be referred to the 
RO for consideration, as the evidence was not accompanied by 
a waiver of consideration by the RO.  38 C.F.R. § 20.1304(c) 
(2000).  The RO should consider this and other relevant 
evidence when re-adjudicating the claim.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all of 
the veteran's current relevant VA 
treatment records.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychoneurotic disorder.  The RO should 
take all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

3.  The RO should contact Dr. Gerald 
Romain and request clarification of the 
December 2000 interrogatory.  In 
particular, the examiner should explain 
in detail the basis of the checkmark next 
to the term more likely as not that the 
veteran preexisting mental condition was 
aggravated by service.  The examiner 
should identify which "mental 
condition" and provide the basis for the 
opinion.  The examiner should also 
explain the discrepancy between item 6 
(the veteran suffers from a 
psychoneurotic disorder (without 
identifying the particular disorder)) and 
the medical findings in item 9, which 
identifies bipolar disorder and alcohol 
dependence.  The doctor should establish 
whether he is a psychiatrist.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto.

5.  The parties are informed that the 
provisions of 38 C.F.R. § 3.156(a) are 
the following:  New and material evidence 
means evidence not previously submitted 
to agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  The parties are 
further informed that the joint motion 
contains only a partial quote of the 
regulation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


